Title: Report on Peace Negotiations, [4 October] 1782
From: Madison, James
To: 


Editorial Note
On 24 September Congress appointed a committee, with James Duane as its chairman and JM among its other members, to make recommendations based upon information conveyed to a conference committee by La Luzerne. In pursuance of this directive, the Duane committee on 3 October laid before Congress recommendations which were accepted almost without change, but only after an extended debate (Conversation between Livingston and La Luzerne, 23 September 1782, ed. n.; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 632–37).
On 30 September Congress assigned to the Duane committee the further task of submitting resolutions based upon suggestions offered by Lafayette in his letter of 25–29 June and by Jay in his dispatch of 28 June (JM to Randolph, 30 September 1782, n. 12). The committee’s report is wholly in Duane’s hand, with the exception of the passage written by JM and given below. The report recommended that Congress reaffirm its determination to adhere to all the terms of the Treaty of Alliance with France and declare that, although “sincerely desirous of an honorable and permanent peace,” Congress would neither negotiate nor conclude a truce or peace unless it recognized “the full and absolute sovereignty and independence of the United States” and was made by the duly accredited American commissioners acting in concert with those of King Louis XVI. “In order to extinguish ill founded hopes, to frustrate insidious attempts and to manifest to the whole world the Purity of the Intentions, and the fixed and unalterable Determination of the United States,” the committee further recommended that Congress request each state to adopt measures for seizing and bringing “all British emissaries and spies” to “condign punishment,” for confining the enemy’s flag-of-truce missions solely to “the public business,” and for prohibiting the admission of British subjects as long as the war lasted.
In the first draft of the committee’s report, this final recommendation read, “And lastly it is recommended that none of the Subjects of his Brittanick Majesty on any pretence be permitted to become Citizens of the United States during the War” (NA: PCC, No. 19, II, 247). JM apparently decided that this prohibition should be more inclusive. On an unnumbered folio, upon which also is written in Charles Thomson’s hand what seems to be a partial poll of the members of Congress, JM made two false starts in rephrasing this recommendation. He then used another folio (247½), upon which also appears a continuation by Thomson of the poll, to draft the text given below. Judging from the evident haste with which JM wrote, as well as from Thomson’s jottings on the two folios, JM probably introduced his revision as an amendment during the debate on the committee’s report in Congress. It is implicit both in the resolution and the amendment thereto that the military situation appeared so satisfactory that there was no longer need to hedge on the matter of citizenship, as had been done in the instructions given to Adams on 18 October 1780 (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XVIII, 949–50).
 
[4 October 1782]
and lastly It is recommended, to the Several States that no subjects of his Britanick Majesty coming directly or indirectly from any part of the british Dominions be admitted into any of the united States, during the War
 